Filed 7/29/13 P. v. Montgomery CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



THE PEOPLE,                                                                                  C072480

                   Plaintiff and Respondent,                                      (Super. Ct. Nos. 11F7199,
                                                                                     12F679 & 12F795)
         v.

SONNY WILLIAM MONTGOMERY,

                   Defendant and Appellant.




         Appointed counsel for defendant Sonny William Montgomery has asked this court
to review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) We shall affirm the judgment.
                                                 BACKGROUND
         Defendant pleaded no contest to possession of methamphetamine (Health & Saf.
Code, § 11377, subd. (a); case No. 11F7199, count one), unlawful taking of a vehicle
(Veh. Code, § 10851; case No. 12F679, count one), second degree commercial burglary




                                                             1
            1
(Pen. Code, §§ 459, 460, subd. (b); case No. 12F795, count one), and resisting an officer
(§ 148, subd. (a)(1); case No. 12F795, count three). Defendant admitted a prior serious
felony allegation. (§§ 667, subds. (b)-(i), 1170.12.) In exchange, several related counts
and enhancements were dismissed along with two unrelated cases (Nos. 11F8159,
                                           2
12F2445), the last with a Harvey waiver.
       The trial court denied defendant’s motion to dismiss the prior strike and sentenced
him to prison for five years four months, awarded 44 days of custody credit and 44 days
of conduct credit, and ordered him to pay a $1,920 restitution fine (§ 1202.4), a $1,920
restitution fine suspended unless parole is revoked (§ 1202.45), a $190 laboratory
analysis fee (Health & Saf. Code, § 11372.5, subd. (a)) including penalty assessments, a
$160 court operations fee (§ 1465.8, subd. (a)(1)), a $120 court facilities assessment
(Gov. Code, § 70373), and a $38 theft fine (§ 1202.5) including penalty assessments.
       Case No. 11F7199
       On November 8, 2011, a Redding police officer was dispatched to a convenience
store to investigate possible narcotics sales. Upon arrival, he contacted defendant who
admitted that he was on probation and was determined to have warrants for his arrest. A
probation search yielded a hypodermic needle and two baggies of methamphetamine that
each weighed 0.4 grams.
       Case No. 12F679
       On the morning of January 14, 2012, Redding police received a report that a car
had been stolen from a department store. The victim stated that, after parking and
locking her car, she entered the store and lost her car keys while shopping. When she




1 Further undesignated statutory references are to the Penal Code.

2 People v. Harvey (1979) 25 Cal.3d 754.


                                               2
returned to the parking lot the car was gone. A store employee told police that an
unknown male had found the keys and had turned them in to her. A short time later, the
same male approached a counter and told the employee he had lost his keys. He
described the keys correctly, so the employee gave the keys to him. The next day, a
Redding police officer located the stolen car at a motel. Defendant and a female
associate were nearby. Defendant matched the description of the person in the
department store surveillance video from the previous day. Upon investigation,
defendant was arrested for stealing the car and property belonging to the car’s owner was
found on his person.
       Case No. 12F795
       As a result of a burglar alarm on February 6, 2012, Redding police were
dispatched to an auto body and painting shop. An arriving officer saw defendant leaving
the building with several items in his hands. Upon observing the officers, defendant fled
on foot, but he was apprehended following a chase. He admitted to burglarizing the
building, telling officers he was looking for valuables because he needed money.
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests this
court to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Counsel advised defendant of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.




                                              3
                                 DISPOSITION
     The judgment is affirmed.



                                                    DUARTE   , J.



We concur:



             MURRAY                , Acting P. J.



             HOCH                 , J.




                                         4